Steffen v DirecTv, Inc. (2021 NY Slip Op 00701)





Steffen v DirecTv, Inc.


2021 NY Slip Op 00701


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


673 CA 19-00774

[*1]PATRICK STEFFEN AND MARIA STEFFEN, PLAINTIFFS-APPELLANTS,
vDIRECTV, INC., DEFENDANT-RESPONDENT, AND MASTEC NORTH AMERICA, INC., NONPARTY RESPONDENT. (APPEAL NO. 2.) 


DOLCE PANEPINTO, P.C., BUFFALO (JONATHAN M. GORSKI OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
GOLDBERG SEGALLA LLP, BUFFALO (WILLIAM O'CONNELL OF COUNSEL), FOR DEFENDANT-RESPONDENT AND NONPARTY RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered March 7, 2019. The order, inter alia, granted those parts of the motion of defendant and nonparty MasTec North America, Inc. seeking to quash a subpoena and seeking a protective order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Steffen v DirecTV, Inc. ([appeal No. 3] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court